Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 21-40 have been amended. Claims 21-40 are still pending.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed February 02, 2022, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 have been fully considered. However, applicant’s amendment changed the scope of the claim. Yip et al. further teach the new claim limitation and a new ground(s) of rejection is revised herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20160232425 A1) in view of Yip et al. (US 20210166785 A1).
Regarding claim 21, Huang et al. teaches a computer-implemented method for using processed images (see para [0045]; “The present invention may be embodied in the form of computer-implemented processes and apparatuses for practicing those processes”) to train a machine learning system to process medical images (see para [0019]; “FIG. 3 is a flow chart showing a training process or method implemented by the present system for training a neural network classifier”), the method comprising: receiving one or more digital medical images (see para [0086]; “Referring to FIG. 2, process 200 begins in step 205 by capturing an original image from a tissue sample using imaging device 110. The tissue image may be a pixelated digital image captured by OCM, OCT, confocal microscopy, or two photon microscopy in some embodiments. The image data is transmitted to and received by the computer system 120 for processing (see, e.g. FIG. 1)”); identifying at least one salient region corresponding to the one or more digital medical images (see para [0010]; “The present automated diagnostic system may be used for identifying diseases manifested by visually observable tissue abnormalities such as cancer detection, and particularly in one non-limiting example for breast cancer detection”; cancer detection implies salient region); and upon identifying the at least one salient region, training the machine learning system to predict at least one continuous value from the at least one salient region (see para [0090]; “FIG. 3 is a flowchart showing an exemplary training method or process 300 that may be used to implement a learning algorithm which teaches the neural network tissue classifier implemented by computer system 120 to discern and identify different tissue types found in the original tissue sample image on a contextual basis”; and based on the at least one diagnostic feature vector/tensor, outputting and/or storing the at least one continuous value (see para [0096]; “The result is output to a database in block 370 where a training dataset being built by the training process 300 is stored for use by the processor during testing the original digital tissue image” see also para [0054]; “classifying tissues and transforming an original captured tissue image into a digitally-enhanced displayed tissue image that facilitates a medical diagnosis are stored on computer readable medium 124”). Additionally, Huang et al. exclusively teach the training further comprising; the extracting diagnostic feature (see para [0011]; “In the training process, a series of LBP features which represent image textures are extracted from digital tissue images. Similarly, a series of ALBP features which represent image textures are also extracted from digital tissue images”) but fails to teach the diagnostic feature vector/tensor and continuous value from the at least one salient region.
Yip et al. teaches training the machine learning system to predict at least one continuous value from the at least one salient region (see para [0175]; “In an example, a deep learning framework may identify HRD from an H&E slide using RNA expression to identify a slide level label indicative of the percentage of the slide that contains a biomarker expressing cell. In one example, an activation map approach for the RNA label may be applied to the whole slide, either as a binary label (i.e. Positive or Negative HRD expression somewhere in the tissue), or as a continuous percentage (i.e. 62% of cells in the image were found to express HRD)”; 62% of cells would indicate a salient region as claimed), the training further comprising; extracting at least one diagnostic feature (see para [0015]; “In these instances, a dissection boundary may be drawn around the tumor tissue of the slide to provide a guide for extracting only the cells which should be sequenced to ensure the highest quality of analysis”) vector/tensor from the at least one salient region (see para [0376]; “according to the annotations included in the matrix and the slides themselves according to the annotation included in the feature vector” see also para [0377]; “even a classification model based purely off of an architecture which may not support tile-by-tile annotations, such as an architecture similar to Resnet-34 or Inception-v3, may be trained with a digital image of a pathology slide with only a vector of annotations, where each entry of the vector is an annotation of a patient feature or metadata which applies to the slide”), wherein the at least one diagnostic feature vector/tensor is collected at multiple resolutions to create pyramids of feature vectors and provide hierarchical spatial information (see para [0267]; “In an example, such as when training a classifier model, each digital image file received by the pre-processing controller 302, at 1102, contains multiple versions of the same image content, and each version has a different resolution. The file stores these copies in stacked layers, arranged by resolution such that the highest resolution image containing the greatest number of bytes is the bottom layer. This is known as a pyramidal structure. In one example, the highest resolution image is the highest resolution achievable by the scanner or camera that created the digital image file”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Yip et al. in order to form a 3-dimensional probability data array and select a layer with optimal resolution for analysis (see para [0376]).
Regarding claim 22, the rejection of claim 21 is incorporated herein.
Huang et al. in the combination further teach the identifying the at least one salient region further comprising: receiving salient training data, the salient training data including an indication of a presence or an absence of a salient region within the one or more digital medical images (see para [0111]; “The process continues with the neural network classifier then generating a heat map identifying the presence and extent of a tissue of interest (e.g. a carcinoma) in step 550 and/or generating a multi-class tissue classification map in step 551 showing all tissue types present”); breaking each of the one or more digital medical images into at least one region; and predicting that the at least one region is the at least one salient region (see para [0013]; “divide the original tissue image into a plurality of smaller tissue blocks which collectively represent the captured original tissue image, each tissue block having a texture; analyze each tissue block based on its texture to classify a type of tissue found in each tissue block; and generate a digitally enhanced map overlaid on the original tissue image displaying a predetermined tissue type of interest in a visually discernible highlighted manner”).
Regarding claim 23, the rejection of claim 22 is incorporated herein.  Huang et al. in the combination further teach wherein the salient training data further includes a location of the salient region (see para [0116]; “Further, since the areas in the OCM image that represent regions of cancerous tissue (i.e. Carcinoma) are determined by setting a threshold θ to the output value corresponding to Carcinoma in the neural network classifier”).
Regarding claim 24, the rejection of claim 23 is incorporated herein. Yip et al. in the combination further teach wherein the location of the salient region is specified with at least one of: a pixel-level label (see para [0018]; “In some examples, the multiscale configurations contain pixel-level cell classifiers and cell segmentation models. In some examples, the classifications form the tile-level tissue classifiers and from the pixel-level cell classifiers are analyzed to predict biomarker status in the histopathology image”), a bounding box-based label, a polygon-based label, a corresponding image where saliency has been identified, a voxel-level label, a subvoxel-level label, and/or a deformed template (see para [0360]; “for example, applying a tissue masking algorithm to automatically contour the tissue (red outline) in order to produce a bounding box (not shown) around the tissue of interest. Aligning to the upper left corner of the bounding box, the tissue region is divided into large non-overlapping 4096×4096 input windows (blue dashed lines)”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Yip et al. in order to predict the presence of certain biomarkers in the associated histopathological image (see para [0360]).
Regarding claim 25, the rejection of claim 22 is incorporated herein. Yip et al. in the combination further teach wherein the breaking is done by at least one of: creating at least one tile of the one or more digital medical images (see para [0018]; “In some examples, the multiscale configurations contain tile-level tissue classifiers, i.e., classifiers trained using tile-based deep learning training. In some examples, the multiscale configurations contain pixel-level cell classifiers and cell segmentation models. In some examples, the classifications form the tile-level tissue classifiers and from the pixel-level cell classifiers are analyzed to predict biomarker status in the histopathology image”), a segmentation based on an edge and/or contrast, a color segmentation based on at least one color difference, an energy segmentation based on an energy minimization, a supervised determining by the machine learning system, and/or an EdgeBox (see para [0037]; “identifying the tumor cells using the trained cell segmentation model includes: applying, using the one or more processors, each of a plurality of tile images formed from the digital image to the trained cell segmentation model; and performing, using the one or more processors, a registration on segmented cells in each of the tile images by determining a cell border of each cell, determining a centroid of each cell, and shifting coordinates of centroids to a universal coordinate space for the digital image” see also para [0170]; “The tissue segmentation model 328 identifies boundaries for the different tissue types identified by the tissue classification model 320 and generates metadata for use in visually display boundaries and color coding for different tissue types in an overlay mapping report generator by the post-processing controller 308”).
Regarding claim 26, the rejection of claim 21 is incorporated herein. Yip et al. in the combination further teach the training the machine learning system further comprising: appending a spatial coordinate of the at least one salient region to a corresponding at least one diagnostic feature vector/tensor (see para [0294]; “This small tile size allows the tissue classifier module 306 to create more spatially accurate borders when determining the boundary between two neighboring small square tile regions that depict two distinct tissue classes” see also para [0255]; “If the controller 308 determines that the tumor areas are spatially consolidated, the overlay map generator 324 may produce a digital overlay of a recommended cutting boundary that separates the image regions classified as tumor”).
Regarding claim 27, the rejection of claim 21 is incorporated herein. Yip et al. in the combination further teach wherein the machine learning system is at least one of: a Convolutional Neural Network, a CoordConv algorithm, a Capsule Neural Network, a Random Forest Algorithm, a Support Vector Machine, and/or a multi-layer perceptron (see para [0011]; “A Convolutional Neural Network (“CNN”) is a neural network that employs convolution techniques. For example, a CNN may provide for a deep learning process that analyzes digital images by assigning one class label to each input image” see also para [0437]; “In some examples, image features can be identified as training classifiers using a learning algorithm such as Neural Network, Support Vector Machine (SVM) or other machine learning process”).
Regarding claim 28, the rejection of claim 21 is incorporated herein. Yip et al. in the combination further teach wherein receiving the one or more digital medical images further comprises: receiving patient information, wherein the patient information comprises at least one of: an age, an ethnicity, and/or an ancillary test result (see para [0125]; “To analyze the received histopathology image data and other data, the imaging-based biomarker prediction system 102 includes a deep learning framework 150 that implements various machine learning techniques to generate trained classifier models for image-based biomarker analysis from received training sets of image data or sets of image data and other patient information”).
Regarding claim 29, the rejection of claim 21 is incorporated herein. Yip et al. in the combination further teach wherein the one or more digital medical images comprise at least one of: a whole slide image (WSI), a magnetic resonance imaging (MRI) scan, a computed tomography (CT) scan, a positron emission topography (PET) scan, and/or a mammogram (see para [0011]; “Technological advances have enabled the digitization of histopathology H&E and IHC slides into high resolution whole slide images (WSIs)” see also para [0012]; “In a digital WSI image, each edge of the image may contain more than 10,000-100,000 pixels”).
Regarding claim 30, the rejection of claim 21 is incorporated herein. Yip et al. in the combination further teach wherein the at least one continuous value corresponds to a continuous biomarker value (see para [0175]; “In an example, a deep learning framework may identify HRD from an H&E slide using RNA expression to identify a slide level label indicative of the percentage of the slide that contains a biomarker expressing cell. In one example, an activation map approach for the RNA label may be applied to the whole slide, either as a binary label (i.e. Positive or Negative HRD expression somewhere in the tissue), or as a continuous percentage (i.e. 62% of cells in the image were found to express HRD)”).
Regarding claim 31, the rejection of claim 21 is incorporated herein. Huang et al. in the combination further teach wherein the at least one salient region comprises a tissue or blood region associated with a pathological condition, a cancerous region, one or more biomarkers, specific cell types, particular protein presence, and/or at least one drug response indicator (see para [0110]; “In this example of investigating breast tissue for cancer detection, the tissue types/classes are tumor, fat, stroma, lobule, and background tissue not belonging to the other tissue classes”).
Regarding claim 32, the scope of claim 32 is fully encompassed by the scope of claim 21, accordingly, the rejection analysis of claim 21 is equally applicable here. (see also para [0014]; “a computer-aided diagnostic system for analyzing tissue image data includes a non-transitory computer readable medium having software program instructions stored thereon, a computer processor communicating with the computer readable medium, the processor when configured with and executing the program instructions being operable” of Huang et al.)
Regarding claim 33, the rejection of claim 22 is equally applicable here.
Regarding claim 34, the rejection of claim 23 is equally applicable here.
Regarding claim 35, the rejection of claim 24 is equally applicable here.
Regarding claim 36, the rejection of claim 25 is equally applicable here.
Regarding claim 37, the scope of claim 37 is fully encompassed by the scope of claim 21, accordingly, the rejection analysis of claim 21 is equally applicable here. (see also para [0013]; “a computer-aided diagnostic system for analyzing tissue image data includes a non-transitory computer readable medium having software program instructions stored thereon, a computer processor communicating with the computer readable medium, the processor when configured with and executing the program instructions being operable” of Huang et al.). 
Regarding claim 38, the rejection of claim 22 is equally applicable here.
Regarding claim 39, the rejection of claim 28 is equally applicable here.
Regarding claim 40, the rejection of claim 29 is equally applicable here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668